IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BRIAN PARNELL, TROY CONNELLY,        : No. 28 WAP 2014
TAVEREN ROBINSON, SIMEON BOZIC,      :
INDIVIDUALLY AND ON BEHALF OF        :
ALL OTHER INMATES OF THE             :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS SIMILARLY SITUATED,      :
                                     :
                 Appellants          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
JOHN WETZEL, SECRETARY OF THE        :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS AND THE                  :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS CORPORATION,             :
                                     :
                 Appellees           :


                                  ORDER


PER CURIAM
     AND NOW, this 11th day of February, 2015, the Application to Dismiss the

Appeal is GRANTED.